Citation Nr: 1401491	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for epileptogenic cerebral dysfunction.  

3.  Entitlement to service connection for peripheral artery disease, bilateral lower extremities.  


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971 and from July 1972 to April 1991.  
These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The September 2009 rating decision denied service connection for post-traumatic stress disorder and peripheral artery disease, bilateral lower extremities.  The August 2010 rating decision denied service connection for epileptogenic cerebral dysfunction.  

The RO originally framed the issue on appeal as entitlement to service connection for PTSD.  However, the record indicates that the Veteran has also been diagnosed with depressive disorder NOS.  Claims for service connection for one psychiatric disability encompass claims based on all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as entitlement to service connection for a psychiatric disability.  

The issues of epileptogenic cerebral dysfunction and peripheral artery disease, bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

There was a competent medical opinion and rationale from an appropriate physician, with no medical opinion to the contrary, which related the Veteran's PTSD to a stressor in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2009, April 2010, and September 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred in or aggravated by military service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  However, as a psychosis was not diagnosed within one year after discharge, service connection for a psychosis may not be granted on a presumptive basis.  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate that a condition was noted during service; evidence of post- service continuity of the same symptomatology; and medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  

The Veteran contends that he is entitled to service connection for a psychiatric disability, to include PTSD.  He claims that he developed PTSD secondary to rocket and mortar attacks that occurred while he was stationed at Phu Cat Air Base in the Republic of Vietnam.  Phu Cat Air Base has been confirmed to have received damage and injuries from incoming rounds, and the Veteran was stationed at the base during that time, therefore an in-service stressor has been conceded.  

At the time the Veteran filed his January 2009 claim for a psychiatric disability, to include PTSD, he also submitted evidence from a private licensed psychologist.  In a January 2009 report, the psychologist provided a diagnosis of PTSD, intermittent explosive disorder, and depressive disorder NOS, after a thorough assessment of the Veteran.  The assessment methods used were a clinical interview, personality assessment inventory (PAI), and a review of the Veteran's records.  At the assessment, the Veteran reported persistent recurrent nightmares associated with Vietnam, avoidance or numbing, insomnia, problems with concentration, and hypervigilance.  

The September 2009 rating decision denied service connection for the Veteran's psychiatric disability based on an August 2009 VA examination, however, the January 2009 private assessment, with a diagnosis of PTSD, was not addressed.  The August 2009 VA examination report noted the combat stressor and the Veteran's avoidance and numbing, exaggerated startle response, and sleep disturbances.  The examination found an Axis I diagnosis of depressive disorder, NOS and the examiner's conclusion was that the Veteran had some PTSD symptoms that were mild and not full fledged enough not to warrant a diagnosis of PTSD.  The examiner went on to state that the absence of the claims file prevented the examiner from providing a medical opinion.  In a September 2011 addendum opinion, the VA examiner stated that the Veteran's depression was not related to combat.  Additionally, the examiner rationalized that after a review of the Veteran's service medical records, and no evidence of psychiatric difficulties noted in service, the evidence did not support service connection for depression.  However, prior to the Veteran's VA examination, he had underwent an examination conducted by a private licensed clinician.  After a thorough clinical interview, mental status examination, and PTSD assessment according to DSM-IV, the Veteran was diagnosed with PTSD that was found to be due to the Veteran's in-service stressor.  

The Board finds that at the time the Veteran submitted his claim there was a competent medical opinion and rationale from an appropriate physician, with no medical opinion to the contrary.  As such, the Board finds that service connection, based on a verified stressor, for PTSD is warranted.  No other psychiatric disability has been related to service, therefore, there is no basis to grant service connection for any other psychiatric disability.  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The Board finds that the issues of epileptogenic cerebral dysfunction and peripheral artery disease, bilateral lower extremities must be remanded for further development.  

With regard to the claim for service connection for epileptogenic cerebral dysfunction, the evidence of record shows the there are treatment notes for syncopic episodes from March 2005.  The Veteran has been treated for partial seizures with medication since April 2010.  A March 1982 service medical record note states the Veteran sought treatment after passing out the previous evening.  Additionally, the Veteran's November 1990 retirement examination reports the March 1982 syncopal episode.  The Board finds that a VA examination to determine the current severity and etiology of the Veteran's epileptogenic cerebral dysfunction is warranted.  

With regard to the claim for service connection for peripheral artery disease, bilateral lower extremities, the Veteran should be afforded a VA examination to determine the etiology of any diagnosed peripheral artery disability.  In August 2009 the Veteran underwent a VA examination to address the severity and etiology of the Veteran's peripheral edema.  The VA examiner stated that an opinion as to whether the Veteran's peripheral edema was related to or the result of diabetes mellitus could not be rendered without resort to mere speculation.  The rationale provided was that an August 2008 treatment note made reference to the Veteran being referred to a vascular surgeon for evaluation of possible peripheral artery disease, however, no records from a vascular surgeon were located in the Veteran's claims file.  Without the records from the vascular surgeon, the examiner stated it would be speculation to comment on that evaluation or diagnoses.  Based on that opinion, the Board finds that an examination by a vascular specialist is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a neurologist to determine the severity and etiology of epileptogenic cerebral dysfunction.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:  

(a) Identify all diagnosed epileptogenic cerebral dysfunction and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed epileptogenic cerebral dysfunction is related to the Veteran's active service.  

2.  Schedule the Veteran for a VA examination by a vascular specialist to determine the etiology of peripheral artery disease and peripheral edema.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:  

(a) Identify all diagnosed peripheral artery disease and peripheral edema and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed peripheral artery disease or peripheral edema is related to the Veteran's active service.  

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral artery disease or peripheral edema was caused by the Veteran's service-connected diabetes mellitus or any other service-connected disability.  

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed peripheral artery disease or peripheral edema is aggravated by the Veteran's service-connected diabetes mellitus or any other service-connected disability. Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2013).  

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and thereafter return the case to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


